Order, Supreme Court, New York County, entered October 11, 1972, so far as appealed from, unanimously reversed, on the law and the facts, and the motion for a preliminary injunction is denied, with costs and disbursements of this appeal to abide the event. While there is a restrictive covenant in the agreement, issues have been raised by defendant which demand clarification. On this record plaintiff has not established a clear right to the relief sought and granted. The parties can obtain an early trial, and are directed to proceed'to trial during the January, 1973 Term, if not earlier, unless the plaintiff elects not to do so. If through fault of defendant the trial is delayed or postponed, plaintiff again may apply at Special Term upon a proper showing for the relief herein denied¡ Concur — Stevens, P. J., Markewich, Kupferman, Tilzer and Capozzoli, JJ.